Title: To John Adams from Jacob Roorda, 8 June 1782
From: Roorda, Jacob
To: Adams, John



Harlingúe L’8 Juin 1782
Monsieúr

Je Súis Tres mortifie de ne pouvoir pas avoir L’honneúr de voús voir ici par mi noús; comme voús m’avez Ecrit par votre tres gracieúse Lettre dú 16 dú mois de mai, il n’importe je fairai place a la Raison vú qúe votre presence Sera plús requise et Edificate ailleúrs, Cependant Je croirai manqúer a mon devoir, si je ne voús marquoit qúe le feú d’artifice en question aúra lieú, le 13. dú Courant, et en meme tems je n’epargnerai rien poúr convaincre nos bien intentionés frisons, des bons resentiments qúe voús cultivez pour notre Province de frise.
Quelqúe grand dégât qu’une Guerre Pernicieúse occasionne dans une partie dú monde, noús le Suportons cependant Tranquillement dans l’espoir qúe quand noús aurons ún Joúr une paix universelle, avec nos voisins et poúr noús toujoúrs nuisibles Englois, notre commerce et navigation Se relevera, comme ún aútre Phoenex hors des Cendres; et qúe la Perte qúe notre Republiqúe aúra Essuje Se Reparera bien tot par Le Commerce Sur L’Ameriqúe.
Je Croi voús avoir de ja marqúé, qúe je Súis marchand et tiens Comptoir, avec mon beaú frere Soús La Firme de Roorda & Smit, Si voús voulez bien noús honorer de quelqúe commissions voús pouvez etre assuré qúe rien ne noús Sera plús agreable, et qúe noús les Effectuerons avec toute L’exactitude Possible.
La natúre dú Commerce exige de L’étendre toujoúrs. Je Souhaite de Tout mon Coeúr, que Vos Sages efforts púissent etre Couronner des meilleurs Succes Poúr Votre et notre Republiqúe.
Veuille le Ciel Voús accorder tout ce qúi Vous est necessaire poúr maintenir le veritable interet de votre Republiqúe naissante; et Le droit incontestable, propre a tout h’omme né dans un paÿs de Liberté. Veuille le tout Púissant rependre Ses plus precieúses benedictions Súr L’amerique independante, et La faire Croitre et Fleurir.
Et qúe Si a caúse des diversitez notre rúine en Seroit La Suite, et qúe noús noús trouvions contrains deplier le coú Soús L’esclavage dúne monarchie; Veulle Le ciel faire trouver refuge dans L’ameriqúe independante, poúr toús ceúx qúe ne Sont accoutúmez qu’a ce Soumettre, a des commandements qui Sont Fondez, Sur le Vraye Raison, en Equité, Dieú Soit Loue de ce que par Sa providence il y a eú toujoúrs meme depúis la Creation dú monde quelqúe contree ou Lon púisse joúir de Liberte.

Je me recommende dans vos bonnes Graces et Suis avec ún Profond Respect, Monsieúr, Votre tres humble & Obeissant Serviteur,

Jacob Roorda

